Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 24 September 2021, with respect to the 112(b) rejection of claims 1-2 have been fully considered and are persuasive.  The rejection of 14 July 2021 has been withdrawn. 

Applicant's arguments filed 24 September 2021, with respect to the 102(a)(1) rejection of claims 1-2 have been fully considered but they are not persuasive. Applicant suggests that Pettengill fails to disclose a half-latch engagement section or a half shut state of the latch. However, Pettengill does disclose and anticipate these features (see rejection of claim 1 below). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pettengill (US-20140291998-A1).

With regards to claim 1, Pettengill discloses a door lock device (1 Figure 1) provided in a door of a vehicle (Abstract), the door lock device comprising: 
a latch (6 Figure 1) that has a receiving groove (4 Figure 1) and is pivotable about a first axis (11 Figure 1), the receiving groove receiving a striker (5 Figure 1) that is fixed to a vehicle body (PP 0035); 
a first pawl (9 Figure 1) that has a first locking section (10 Figure 1) and is pivotable about a second axis (12 Figure 1), the first locking section abutting the latch and keeping the latch in a full-latch position (Figure 1) in a door closed state; and 
a second pawl (16 Figure 1) that has a second locking section (19 Figure 1) and pivots about a third axis (15 Figure 1) to a disengaged position (Figure 3) by an operation of a door operation piece (30 Figure 3) during a door opening operation (PP 0037), the second locking section abutting the first pawl and keeping the first pawl in an abutting state against the latch in the door closed state (Figure 1 shows that counterclockwise rotation of the latch 6 is blocked by the first pawl 9, which itself is blocked from counterclockwise rotation by the second pawl 16 [PP 0036]), 
wherein in the door closed state (Figure 1), an arm of moment that is generated around the second axis by a force exerted on the first locking section of the first pawl from the latch is shorter than an arm of moment around the second axis that generates a force exerted on the second locking section of the second pawl from the first pawl; (See annotated Figure 1 below.)
the latch has a full-latch engagement section (7 Figure 1) that the first locking section (10 Figure 1) of the first pawl (9 Figure 1) abuts in the door closed state (Figure 1), a half-latch engagement section (8 Figure 5) that the first locking section abuts in a door half-shut state (Figure 6 shows the half-shut state during the closing operation. In the absence of the closing force, the latch biasing element 26 rotates the latch counter-clockwise, and the latch is blocked in the half-shut state by its abutment with the first locking section [Paras 0041-0042]), and a disengagement projection (29b Figure 1, formed by the recess 21) that causes a pivot of the second pawl (16 Figure 1) during a door closing operation (Figures 6-7), 
the second pawl has a disengagement lever (24 Figure 6); 
the disengagement projection is adjacent to the half-latch engagement section in a plane (a plane parallel to the plane of the page, Figure 5) parallel to a plane on which the full-latch engagement section, the half-latch engagement section, and the first locking section are present, so as to project from the half- latch engagement section toward a direction moving away from the first axis (See annotated Figure 5 below.); and 
during the door closing operation, the disengagement projection pushes the disengagement lever by the pivot of the latch to cause the pivot of the second pawl (Figures 6-7 show that clockwise rotation of the latch 6 forces counterclockwise rotation of the second pawl 16), a state where the second locking section (19 Figure 7) of the second pawl abuts the first pawl is thereby canceled (Figures 6-7 show that the result of counterclockwise rotation of second pawl 16 is to allow counterclockwise rotation of the first pawl 9), the first locking section of the first pawl can retreat from the full-latch engagement section (7 Figure 7) of the latch (Figures 7-8 show that when the first pawl 9 is allowed counterclockwise rotation, clockwise rotation of the latch 6 forces the first pawl 9 to retreat and allow passage of the full-latch engagement section 7), and movement of the latch to the full-latch position (Figure 8) is permitted (Paras 0041-0043).
Annotated Figure 1

    PNG
    media_image1.png
    257
    365
    media_image1.png
    Greyscale

Annotated Figure 5

    PNG
    media_image2.png
    240
    405
    media_image2.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton, can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOAH HOROWITZ/Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675